COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


ALICE M. DEANE
                                                                MEMORANDUM OPINION *
v.     Record No. 1052-11-2                                         PER CURIAM
                                                                   AUGUST 30, 2011
MARSHALLS, INC. AND
 AMERICAN CASUALTY COMPANY OF
 READING, PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Alice M. Deane, pro se, on brief.)

                 (C. Ervin Reid; S. Virginia Bondurant; Goodman, Allen & Filetti, on
                 brief), for appellees.


       Alice M. Deane appeals a decision of the Workers’ Compensation Commission finding

her claim for benefits for psychological conditions is barred by the doctrine of res judicata. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Deane v. Marshalls, Inc., VWC File No. 219-35-94 (May 24, 2011). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.